@

UNITED STATES DEPARTMENT

OF EDUCATION

OFFICE OF SPECIAL EDUCATIONAND REHABILITATIVESERVICES

Contact Persons

Name
: Ruth Ryder
Telephone: (202) 205-5547
E-Mail • Ruth.Ryder@.ed.gov
I

--

OSEP

MEMORANDUM
TO

State Directors of

Education
Special

FROM

Stephanie S. Lee
Director
Office of Special Education Programs

SUBJECT

•

Implementing the Funding Formula Under the IDEA-State Formula for Allocating State Special Education Funds

ACTION

•

Due August 29, 2003

The Individuals with Disabilities Education Act (IDEA) funding formula for Section 611 of Part
B, first allocates base amounts to States that are equal to the amounts they received from Federal
Fiscal Year (FFY) 1999 funds. Then 85 percent of any remaining funds are allocated among the
States, on the basis of their relative populations of children aged 3 through 21, who are of the
same age as children with disabilities for whom the State ensures the availability of a free
appropriate public education (FAPE), and 15 percent of remaining funds are allocated on the
basis of the relative populations of those children who are living in poverty. See Section
61 l(e)(3)(A); see also 34 CFR §300.707. Starting with FFY 2000, States allocated minimum
flow-through funds to their LEAs on the basis of a formula composed of three components--a
fixed base amount, an amount based on total student population, and an amount based on the
number of students living at poverty level. The fixed base figure for each local education agency
(LEA) is the amount the LEA would have received for the base year (FFY 1999), if the State had
distributed 75 percent of its grant for that year. The remaining flow-through funds are
distributed based on each LEA's total public and private elementary and secondary school
population (85 percent) and the number of children living in poverty (15 percent). See Section
61 l(g); see also 34 CFR §300.712.
During 2002, the U.S. Department of Education's Office of Inspector General conducted a series
of audits of six selected State educational agencies to determine the level of compliance with the
Federal funding formula requirements of IDEA. The objective of these audits was to determine
if selected States complied with the new IDEA, Part B, Section 611 formula for distributing
flow-through funds to LEAs. The audits focused on FFY 2000 and 2001, and revealed that three
of the six States did not accurately allocate IDEA funds to their LEAs for one or both years. The
400 MARYLAND AVE., S.W., WASHINGTON,

D.C

20202

www.ed.gov
Our mission iS to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Notion.

Page 2 - State Directors of Special Education
findings detailed: (I) incorrect calculation of the base amount for FFY 2000, (2) inappropriate
distributions of the base amount to LEAs for FFY 2001, and (3) over funding of the FFY 2000
base amount and inappropriate adjustments to the population and poverty allocation as
compensation. Although the States selected for audits were judgmentally selected and the results
cannot be projected to the remaining States not audited, the Office of the Inspector General
believes that there is a high probability that more States have incorrectly calculated the funding
formula or incorrectly distributed the allocations. The Office of Inspector General has directed
the Office of Special Education and Rehabilitative Services (OSERS) to affirm ,.hat the
remaining States have:
•
•
•

Calculated the FFY 1999 base allocation figure using the December 1998 children with
disabilities child count;
Correctly distributed the base allocations in FFY 2000 and 2001 based on the December
1998 count
Correctly distributed the FFY 2000 and 2001 population and poverty allocation.

Thus, OSERS requests that your State review for accuracy its base figure for each LEA (the
amount the LEA would have received for the base year 1999), the base allocation amounts and
the population and poverty amounts that were used to distribute the Part B flow through amounts
to LEAs for FFY 2000 and 2001.
Attached is an Assurance Statement that I am requesting that you execute and return to the
Office of Special Education Programs by August 29, 2003. In executing the attached Assurance,
you are attesting to the accuracy of your State funding formula distributions. If, in reexamining
your State's funding formula distributions, irregularities are identified, you should contact Ms.
Ruth Ryder at (202) 205-5547.
If you should have questions regarding this memorandum, you can also contact Ms. Ryder.
Attachment

UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

Assurance Statement
Distribution of Funds to Local Educational Agencies
Pursuant to Section 611 of Part B of the
Individuals with Disabilities Education Act
(20 U.S.C. §1400, et. seq.)

I certify that the State/Commonwealth of
assurances:

makes the following

. The official within the State/Commonwealth of
responsible for overseeing the distribution of funds to local educational agencies pursuant
to Section 611 of Part B of the Individuals with Disabilities Education Act (20 U.S.C.
§1400, et. seq.), has reviewed the methodology used to make such distributions and
determined that the methodology is consistent with all statutory and regulatory
requirements; and
. That all prior distributions starting with Federal fiscal year 2000 (funds that became
available for distribution July 1, 2000) made to local education agencies pursuant to
Section 611 of the Individuals with Disabilities Education Act were properly calculated
and distributed in conformance with the funding formula.

Signature, Title

Date

400 MARYLAND AVE., S.W., WASHINGTON, D.C 20202
www.ed .gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

